           Case MDL No. 2800 Document 1196 Filed 02/05/20 Page 1 of 3



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: EQUIFAX, INC., CUSTOMER DATA
SECURITY BREACH LITIGATION                                                           MDL No. 2800


               ORDER VACATING CONDITIONAL TRANSFER ORDERS


       Before the Panel: Plaintiffs in the three actions listed on Schedule A, proceeding pro se,
each move under Panel Rule 7.1 to vacate our orders conditionally transferring their actions to MDL
No. 2800. Defendants Equifax Inc. and Equifax Information Services LLC (together, Equifax)
oppose the motions to vacate.

        These actions unquestionably are factually related to the MDL proceedings, as they involve
allegations, similar to those in the MDL No. 2800 actions, that Equifax failed to adequately
safeguard plaintiffs’ personally identifiable information, which was compromised during the Equifax
data breach.1 See In re Equifax, Inc., Customer Data Sec. Breach Litig., 289 F. Supp. 3d 1322, 1324-
25 (J.P.M.L. 2017). Based on our review of the progress of this litigation, however, and after
consultation with the transferee judge, we conclude that inclusion of these consumer cases in MDL
No. 2800 no longer is necessary to achieve the just and efficient conduct of the litigation. See 28
U.S.C. § 1407(a).

        As we have noted, the relative merits of transferring new tag-along actions to an ongoing
MDL can change over time as the transferee court completes its primary tasks and cases already in
the centralized proceedings progress towards trial or other resolution. See MDL No. 1769, In re
Seroquel Prods. Liab. Litig., Order Vacating Conditional Transfer Order, at 1, ECF No. 344
(J.P.M.L. Feb. 5, 2010). The point at which the advantages of continuing to transfer tag-along
actions outweigh the disadvantages is never absolutely clear, and necessarily will vary depending
on the circumstances of the particular MDL. See id. After a certain point, however, the benefits of
transfer should not be assumed to continue. See id.

       Thus, after considering the parties’ arguments, we grant plaintiffs’ motions to vacate. The
Panel ordered centralization in this docket in December 2017. In the more than two years that have
passed since then, we have transferred to the MDL and the parties have directly filed hundreds of

       1
                The Eastern District of Virginia Schmidt plaintiff also asserts in Count 9 of his
complaint that Equifax allowed third parties to report “inaccurate and invalid negative credit
information” on plaintiff’s credit report and failed to properly respond to plaintiff’s request to
investigate this inaccurate information. In placing Schmidt on a conditional transfer order, the Panel
separated and remanded this claim to the transferor court. With this order, Counts 1-8 will rejoin
Count 9.
           Case MDL No. 2800 Document 1196 Filed 02/05/20 Page 2 of 3



                                                  -2-

tag-along actions, most brought by or on behalf of consumers (several of them proceeding pro se),
and others brought by financial institutions. The transferee judge, the Honorable Thomas W. Thrash,
has been ably handling the many challenges posed by this multi-faceted litigation. He has
established separate tracks within the litigation for discovery and other pretrial proceedings, presided
over common discovery, and ruled on motions to dismiss. And on January 13, 2020, he granted final
approval of a consumer class settlement. The litigation, in other words, is quite mature, and adding
more consumer cases to the MDL at this time, in our view, would delay its resolution unnecessarily.

        In reaching this conclusion, we observe that the presiding judges in the three actions before
the Panel may find useful guidance in Judge Thrash’s pretrial rulings. Further, though we are
denying transfer, we nevertheless encourage the parties to pursue various alternative approaches,
should the need arise, to minimize the potential for duplicative discovery and inconsistent pretrial
rulings. See, e.g., In re Eli Lilly and Co. (Cephalexin Monohydrate) Pat. Litig., 446 F. Supp. 242,
244 (J.P.M.L. 1978); see also MANUAL FOR COMPLEX LITIG., FOURTH, § 20.14 (2004).

     IT IS THEREFORE ORDERED that the Panel’s conditional transfer orders designated as
“CTO-50,” “CTO-54,” and “CTO-55” are vacated insofar as they relate to these actions.




                                       PANEL ON MULTIDISTRICT LITIGATION




                                                        Karen K. Caldwell
                                                              Chair

                                       Ellen Segal Huvelle             R. David Proctor
                                       Catherine D. Perry              Nathaniel M. Gorton
                                       Matthew F. Kennelly             David C. Norton
        Case MDL No. 2800 Document 1196 Filed 02/05/20 Page 3 of 3



IN RE: EQUIFAX, INC., CUSTOMER DATA
SECURITY BREACH LITIGATION                                    MDL No. 2800


                                     SCHEDULE A


           Central District of California

     JOHNSON v. EQUIFAX, INC., C.A. No. 2:19-07986

           Southern District of Indiana

     GRANGER v. EQUIFAX, INC., C.A. No. 1:19-03679

           Eastern District of Virginia

     SCHMIDT v. EQUIFAX INFORMATION SERVICES, LLC, C.A. No. 1:19-01125
